 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11    SAMUEL L. DEXTER,                                     Case No. 1:18-cv-01382-EPG-HC
12                    Petitioner,                           ORDER TRANSFERRING CASE TO THE
                                                            CENTRAL DISTRICT OF CALIFORNIA
13            v.
14    WARDEN/CUSTODIAN – SVSP,
15                    Respondent.
16

17          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2254.

19          When a prisoner files a state habeas petition in a state that contains two or more federal

20 judicial districts, the petition may be filed in either the judicial district in which the petitioner is

21 presently confined or the judicial district in which he was convicted and sentenced. See 28

22 U.S.C. § 2241(d); Rumsfeld v. Padilla, 542 U.S. 426, 442 (2004) (quoting Carbo v. United

23 States, 364 U.S. 611, 618, 81 S. Ct. 338, 5 L. Ed. 2d 329 (1961)). Petitions challenging the

24 execution of a sentence are preferably heard in the district where the inmate is confined. See

25 Dunne v. Henman, 875 F.2d 244, 249 (9th Cir. 1989). Petitions challenging convictions or

26 sentences are preferably heard in the district of conviction. See Laue v. Nelson, 279 F. Supp.
27 265, 266 (N.D. Cal. 1968). Section 2241 further states that, rather than dismissing an improperly

28 filed action, a district court, “in the exercise of its discretion and in furtherance of justice[,] may


                                                        1
 1 transfer” the habeas petition to another federal district for hearing and determination. Id.; see also

 2 28 U.S.C. § 1404(a) (court may transfer any civil action “to any other district or division where it

 3 might have been brought” for convenience of parties or “in the interest of justice”).

 4          Here, Petitioner’s claims relate to his conviction and sentence that occurred in the

 5 Riverside County Superior Court, and thus, the petition is preferably heard in the district of

 6 conviction, which is the Central District of California. Therefore, this action will be transferred.

 7          Accordingly, IT IS HEREBY ORDERED that this action is transferred to the United

 8 States District Court for the Central District of California.

 9
     IT IS SO ORDERED.
10

11      Dated:    October 15, 2018                             /s/
                                                          UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
